Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rios, J.), rendered May 6, 2003, convicting him of burglary in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish that the defendant entered the complainant’s basement with the intent to commit a crime therein (see People v Floyd, 272 AD2d 478 [2000]; People v Martinez, 245 AD2d 530 [1997]; People v Walker, 155 AD2d 493 [1989]). Moreover, resolution of issues of credibility, as well as the weight to be accorded the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (see People v Gaimari, 176 NY 84, 94 [1903]). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86, 88 [1974]). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contention is unpreserved for appellate review, and we decline to review it in the exercise of our interest of justice jurisdiction. Prudenti, PJ, Cozier, Ritter and Spolzino, JJ., concur.